               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IN RE:                                                      :

EX PARTE APPLICATION OF                                     :        Misc. Action No. ____________
REPUBLIC OF KAZAKHSTAN FOR
AN ORDER TO OBTAIN DISCOVERY FOR :
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782                                :
-------------------------------------------------------------x




EX PARTE APPLICATION OF THE REPUBLIC OF KAZAKHSTAN FOR AN ORDER
      TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
                    PURSUANT TO 28 U.S.C. § 1782




                                                          CURTIS, MALLET-PREVOST,
                                                           COLT & MOSLE LLP

                                                          BY: Jonathan J. Walsh
                                                              Jason D. Wright
                                                              101 Park Avenue
                                                              New York, New York 10178
                                                              Tel. 212-696-6000
                                                              jwalsh@curtis.com
                                                              jwright@curtis.com

                                                          Attorneys for Petitioner

Dated: March 19, 2020
       New York, New York




37073835v1
37079960v1
              Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 2 of 9



         Applicant/Petitioner, the Republic of Kazakhstan, by and through undersigned counsel,

prays as follows:

                 I.     INTRODUCTION AND SUMMARY STATEMENT

         1.     The Republic of Kazakhstan, pursuant to 28 U.S.C. § 1782 and Federal Rules of

Civil Procedure 26, 34, and 45, respectfully requests that the U.S. District Court for the Southern

District of New York grant an ex parte order authorizing Kazakhstan to obtain certain limited,

non-privileged discovery for use in a criminal investigation in Kazakhstan.

         2.     For assistance in an active criminal investigation, Kazakhstan requests the

assistance of this Court to obtain discovery within this district regarding tax revenues unlawfully

diverted from the Republic of Kazakhstan to the United States through acts of money laundering,

fraud, and tax evasion by individuals and corporate entities affiliated with Anatolie Stati and

Gabriel Stati (hereinafter the “TARGETs”) and their group of affiliated companies which they

have owned or controlled, to include: Ascom Group S.A. (“Ascom”); Terra Raf Trans Traiding

Ltd (“Terra Raf”); and Hayden Intervest Limited (“Hayden”) (hereinafter the “Stati Parties”).

Kazakhstan seeks, through the aid of discovery, wire transmittals and related payment

instructions in the possession of King & Spalding LLP issued by these TARGETs who payed

legal fees and expenses from certain subject accounts by and through these Stati Parties entities.

         3.     Law-enforcement investigations in Kazakhstan and elsewhere have revealed that

the TARGETS and their entities fraudulently extracted funds from Kazakhstan by, inter alia,

inflating costs, concealing fraudulent financial reporting, falsifying financial statements,

underpaying taxes, and laundering proceeds in connection with two oil and gas contracts. As

part of its scheme, the Stati Parties falsified the financial statements of several companies

operating in Kazakhstan, to include Kazpolmunay LLP (“KPM”) and Tolkynneftegaz LLP




                                                 2
37073835v1
37079960v1
              Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 3 of 9



(“TNG”), and engaged in a series of inflated related-party transactions through various shell

companies in complicity with Reitumu Banka in Latvia. This fraudulent concealment from the

auditors, Kazakhstan, and the outside world allowed the Stati Parties to directly and illegally

benefit from the value of the overstated costs that substantially deprived the Republic of

Kazakhstan.

         4.    Kazakhstan’s preliminary investigation reveals that some of these fraudulently

extracted funds were used, in part, to pay legal fees and expenses to their U.S. law firm King &

Spalding LLP and other legal advisors and consultants over the course of the last ten years.

While these investigations continue, Kazakhstan understands that between 2009 and 2015, the

Stati Parties paid over US $17 million alone to King & Spalding LLP in connection with their

ongoing disputes with the Republic of Kazakhstan.

         5.    In support of this Application, Kazakhstan submits and attaches Exhibit A, the

sworn declaration of investigator Ruslan Ashenov (“Ashenov” Declaration); Exhibit B, a

proposed subpoena for the production of documents to be served on King & Spalding LLP at

1185 Avenue of the Americas, New York, NY 10036; and a proposed order.

                             II.    FACTUAL BACKGROUND

         6.    Since its independence in 1991, Kazakhstan has attracted technical and financial

investments to help recover its natural oil and gas reserves. See U.S. Dep’t of State, 2018

Investment     Climate   Statements:       Kazakhstan     (July   18,   2018)     available   at

https://www.state.gov/reports/2018-investment-climate-statements/kazakhstan/.

         7.    Between 1999 and 2005, the TARGETS, Anatolie Stati and Gabriel Stati,

purchased 100% of the shares in the two Kazakh companies, TNG and KPM, through the

companies, Terra Raf and Anscom. Both KPM and TNG exploited gas condensate and oil in




                                               3
37073835v1
37079960v1
               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 4 of 9



Kazakhstan. TNG owned the exploitation right to the Tolkyn gas field as well as the exploration

right to the Tabyl area. KPM owed corresponding rights to the Borankol field. Ex. A, Ashenov

Decl. at ¶¶ 8-10.

         8.     In 2005, KPM and TNG implemented a scheme to circumvent Kazakh tax

authorities and deprive KPM and TNG of value. The Stati Parties used two wholly owned non-

Kazakh companies, Terra Ref and Montvale Investment Ltd., to sell KPM and TNG’s oil and gas

condensate to Vitol Group. Vitol Group is a Dutch-Swiss raw materials trading company which

trades in petrol, natural gas, coal, emission allowances and bio fuel that purchased the majority

of the oil and gas condensate extracted by KPM and TNG. Ex. A, Ashenov Decl. at ¶ 20.

         9.     Vitol Group paid Terra Raf and Montvale for the oil and gas condensate three

months in advance, but KPM and TNG did not receive full payment for the deliveries. The Stati

Parties diverted substantial funds payable to KPM and TNG to a bank account held by Hayden

Intervest Limited, a shell company registered in the British Virgin Islands controlled by Anatolie

Stati. Ex. A, Ashenov Decl. at ¶ 21.

         10.    The Stati parties also funneled millions of dollars from TNG to Hayden and other

Stati-controlled entities through sham construction contracts for a LPG plant at the Borankol

field. Specifically, the Stati Parties caused a contract to be executed between TNG and a

company called Perkwood Investment Ltd (“Perkwood”), which was controlled by the Stati

Parties. The Stati Parties used the Perkwood contract to charge TNG for equipment that was

never delivered or that was highly inflated in price. Ex. A, Ashenov Decl. at ¶¶ 17-18.

         11.    Hayden was merely a shell company formed for the benefit of Anatolie Stati.

From October 2005 through October 2016, Anatolie Stati held a general power of attorney to

exclusively represent Hayden in all matters. Both Anatolie Stati and his son Gabriel were the




                                                4
37073835v1
37079960v1
                Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 5 of 9



sole beneficiaries of the funds on Hayden’s bank account which was opened at Rietumu Banka

in Latvia by Gabriel Stati on November 4, 2005. Anatolie Stati was registered as the owner of

Hayden’s bank account, and Gabriel also held a power of attorney to represent Hayden in all

matters from October 2005 to October 2010. Ex. A, Ashenov Decl. at ¶ 22.

          12.    Through Hayden and Rietumu Banka, the Stati Parties diverted substantial

proceeds payable to KPM and TNG illegally to other Stati Parties, affiliates, and beneficiaries on

the basis of several sham contracts between secretly affiliated companies. Ex. A, Ashenov Decl.

at ¶¶ 22-23.

          13.    The Central Authority for the Republic of Lativa produced for Kazakhstan,

through an on-going mutual legal assistance request, thousands of pages of documents relating to

the more than thirty (30) Stati-affiliated companies with accounts at Rietumu Banka. Through

these documents, Kazakhstan has been able to trace some of the money the Stati Parties diverted

from KMP and TNG and otherwise to document how the Stati Parties laundered funds for their

own personal enrichment and for other fraudulent and illegal purposes. Ex. A, Ashenov Decl. at

¶19.

          14.    In case number 154700121000297, Ruslan Ashenov, an investigator assigned to

the Economic Investigation Service of the State Revenue Committee, describes the current pre-

trial criminal investigation of the TARGETs and their alleged fraud and money laundering.

From Investor Ashenov’s analysis of the evidence collected from Latvia and through other

sources, he believes that the TARGETs have violated paragraph “b”, part 4, Article 177 of the

Criminal Code of the Republic of Kazakhstan (as amended in 1997) - fraud committed by a

group of persons by prior conspiracy, on a particularly large scale. Ex. A, Ashenov Decl. at ¶¶

16, 24.




                                                5
37073835v1
37079960v1
               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 6 of 9



         15.     The Republic of Latvia has produced some relevant documents concerning the

diversion of TNG and KPM funds though Hayden and other Stati Party owned or controlled

entities, such as Terra Raf, Ascom, Tristan Oil Limited, etc. to bank account(s) in the United

States. For example, it is alleged that the Stati Parties diverted laundered and tainted proceeds of

approximately US $17,899,838.00 to its law firm, King & Spalding LLP, in the United States

from on or about 2010 through 2015 for the purposes of legal expenses. Shell company,

Hayden, alone has paid King & Spalding US $95,000. Ex. A, Ashenov Decl. at ¶¶ 26-30.

                  III.   REASONS FOR GRANTING THE APPLICATION

         A.     Legal Framework

         16.    Section 1782 permits U.S. district courts to grant discovery for use in a pending or

reasonably contemplated foreign proceeding to include a criminal investigation. See Intel Corp.

v. Advanced Micro Devices, Inc., 542 U.S. 241, 259 (2004). As guiding principles, “district

courts must exercise their discretion under § 1782 in light of the twin aims of the statute:

providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to

our courts.” Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83-84 (2nd Cir. 2004).

The statute, in pertinent part, provides:

         The district court of the district in which a person resides or is found may order
         him to give his testimony or statement to produce a document or other thing for
         use in a proceeding in a foreign or international tribunal, including criminal
         investigations conducted before formal accusation.

28 U.S.C. § 1782(a).

         17.     “The order may be made . . . upon the application of any interested person and

may direct that the thing be produced.” Id. For the standard of review, a district court must

consider first the statutory requirements and then “use its discretion in balancing a number of



                                                 6
37073835v1
37079960v1
               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 7 of 9



factors.” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F. 3d 76, 80 (2nd Cir. 2012).

For the statutory requirements, “a district court is authorized to grant a § 1782 request where:

         (1) the person form whom discovery is sought resides (or is found) in the district
             of the district court to which the application is made,

         (2) the discovery is for use in a foreign proceeding before a foreign tribunal, and

         (3) the application is made by a foreign or international tribunal or any interested
             person.”

Id.

         18.     Once the statutory requirements are met, a district court “is free to grant

discovery in its discretion” subject to the Intel factors which “bear consideration in ruling on a §

1782(a) request.” Id. (internal citations omitted). Under the Intel factors, after determining that

the three statutory requirements are satisfied, courts must then consider four discretionary factors

in deciding whether to grant a Section 1782 application: (1) whether the person from whom

discovery is sought is a participant in the proceeding; (2) the nature of the foreign tribunal, the

character of the proceedings underway abroad, and the receptivity of the foreign government or

the court or agency abroad to U.S. federal-court judicial assistance; (3) whether the Section 1782

request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of

a foreign country or the United States; and (4) whether the subpoenas contain unduly intrusive or

burdensome requests. Intel, 542 U.S. at 264-65.

         B.     The Statutory Requirements of Section 1782 Are Satisfied

         19.    King & Spalding with a place of business at 1185 Avenue of the Americas, New

York, New York 10036 has a systematic and continuous presence such that it is “found” or

resides with this district. See In re Republic of Kaz. for an Order Directing Discovery from

Clyde & Co. LLP Pursuant to 28 U.S.C. 1782, 110 F. Supp. 3d 512 (S.D.N.Y. June 22, 2015).




                                                  7
37073835v1
37079960v1
               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 8 of 9



The requested discovery would be for use in a criminal investigation underway in Kazakhstan.

Finally, the Republic of Kazakhstan is an interested party within the meaning of the statute. Id.

at 515 (finding that a sovereign is an interested party under Section 1782).

         C.     The Intel Factors Are Satisfied.

         20.    First, King & Spalding is a nonparticipant in the criminal investigation in

Kazakhstan and not otherwise a target or a subject of the criminal investigation. Intel, 542 U.S.

at 264 (“when the person from whom discovery is sought is a participant in the foreign

proceeding . . . the need for § 1782 aid generally is not as apparent as it ordinarily is when

evidence is sought from a nonparticipant in the matter arising abroad”).

         21.    Second, Kazakhstan is very receptive to U.S. federal-court judicial assistance

based on the character of the proceedings underway, i.e., a criminal investigation into alleged

fraudsters and money launderers who have diverted proceeds from the Republic of Kazakhstan

to third-parties outside of Kazakhstan. Id.

         22.    Third, Kazakhstan’s request to this district court does not conceal an attempt to

circumvent foreign-proof gathering restrictions or other policies of a foreign country or the

United States. Id. Kazakhstan is engaged in a fact-intensive inquiry to trace millions of dollars

diverted from Kazakhstan by the TARGETs and has engaged in lawful efforts with the assistance

of other foreign countries in this endeavor. Id. at 264-65.

         23.    Finally, the requested discovery, evidence of non-privileged wire transmittals and

other receipts and deposits from the Stati Parties transmitted through third-party financial

institutions, is not unduly intrusive. Id. at 265.




                                                     8
37073835v1
37079960v1
               Case 1:20-mc-00167 Document 1 Filed 03/19/20 Page 9 of 9



                                    IV.    CONCLUSION

         24.    Kazakhstan’s request, in furtherance of its law-enforcement purpose, complies

with 28 U.S.C. § 1782 and the Intel discretionary factors. For the reason set forth above,

Kazakhstan respectfully requests that this Honorable Court grant this application, order the

requested discovery, and authorize the issuance of the subpoena attached hereto as Exhibit B.


Dated: March 19, 2020
       New York, New York
                                                Respectfully submitted,

                                                CURTIS, MALLET-PREVOST,
                                                 COLT & MOSLE LLP

                                                BY: /s/ Jonathan J. Walsh
                                                    Jonathan J. Walsh
                                                    Jason D. Wright
                                                    101 Park Avenue
                                                    New York, New York 10178
                                                    Tel. 212-696-6000
                                                    jwalsh@curtis.com
                                                    jwright@curtis.com

                                                Attorneys for Petitioner




                                               9
37073835v1
37079960v1
